EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Kit Stetina on 5/22/22.
The application has been amended as follows: 
Claim 13, line 2: “, preferably comprised between about 25 and 32 m” was deleted.
Claim 18, lines 3-5: “; preferably wherein a further distance S between the second cutting device and a first rolling stand of the rolling train is between about 15 and 25 meters” was deleted.
Claim 20 was canceled.

Rejoinder
The restriction requirement between Groups I and II, as set forth in the Office action mailed on 9/29/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/29/21 is partially withdrawn.  Claims 12-19, directed to a continuous casting and rolling plant are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 20, directed to a continuous casting and rolling plant remains withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-19 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the subject matter of claims 1 and 12.  As indicated in the Office Action mailed 2/24/22, the prior art of record fails to teach or suggest a first cutting device arranged at a first distance from the crystallizer expressed in meters, along the processing line, calculated according to the following relation:
v1 · (dmin/k)2 < A < v2 · (dmin/k)2
wherein dmin = minimum distance between the center of the billet and an outer surface of the billet, expressed in mm, considering the maximum cross section of the billet according to a plant design,
k= solidification coefficient, expressed in mm/min0.5,
and wherein the first casting speed v1, expressed in m/min, is the maximum casting speed at which a closure of the liquid cone of the billet occurs before said at least one bed; and the second casting speed v2, expressed in m/min, is the maximum casting speed at full capacity according to the plant design.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735